DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/7/2021 has been entered. Claims 1-20 remain pending the application.

Response to Arguments
Applicant's arguments filed on 5/7/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 13-18 that Piron does not disclose emitting the light in a sequence or modifying the emitted sequence of light based on tissue information. The Examiner respectfully disagrees. Although the word “sequence” is not used, a person having ordinary skill in the art would understand that emitting light onto a target necessarily uses an emission sequence, even if it is a very simple one. Additionally, Piron states that configuration parameters are adjusted based on determined tissue information (Piron, Para 196; “The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type), control and processing unit 400 may be employed to obtain configuration parameters for intraoperatively configuring one or more devices based on the context measure.”). A person having ordinary skill in the art would understand that this would include parameters of the illumination device (See Figures 5E and 5F) which would necessarily modify the illumination sequence. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piron et al. (US20170304007, hereafter Piron).
Regarding claim 1, Piron discloses a surgical instrument for visualizing a surgical site (Piron, Para 2; “The present disclosure is generally related to image guided medical procedures.”), the surgical instrument comprising:
an emitter assembly configured to emit electromagnetic radiation at the surgical site (Piron, Para 140; “the devices for which configuration parameters are provided may include an illumination device […] while illuminators 265 and illuminator focusing optics 270 project illumination beams 285 to form illumination region 290 on tissue surface 295”), the electromagnetic radiation comprising at least one of infrared radiation, visible light, or structured light (Piron, Para 224; “optical imaging may be employed using one or more spectral regions including ultraviolet, visible, and infrared”);
a receiver assembly configured to receive electromagnetic radiation reflected from the surgical site (Piron, Para 196; “optical image analysis is employed to obtain an image measure associated with a tissue type that is exposed or otherwise detectable at the present state of the medical procedure. One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”);
wherein the reflected electromaqnetic radiation corresponds to the emitted electromaqnetic radiation (Piron, Para 156; “auto adjustment of the illumination system for optimal viewing illumination, optimal tissue differentiation, and optimal modal detection. Optical system 250 can achieve these automatic functions through analysis of the various images acquired by the system, such as the optical camera image or others by control and processing system 400. The images can be analyzed for metrics such as white balance, contrast, and saturation. The metrics can then be processed based on the type of view required, for example when illuminating for tissue differentiation the imaging processing method should employ the constraints of the system (geometric, intensity range, etc.) to obtain the illumination intensity and wavelengths which would provide a suitable (e.g. maximal) contrast metric”); and
a control circuit (Piron, control and processing unit 400) coupled to the emitter assembly and the receiver assembly, the control circuit configured to:
cause the emitter assembly to pulse the electromagnetic radiation in a sequence comprising at least one of the infrared radiation, the visible light, or the structured light (Piron, Para 148; “Control and processing unit 400 may additionally or alternatively be interfaced with imaging optics assembly 260 in order to provide configuration parameters associated with one or more of, but not limited to, zoom (magnification), focal length, working distance, numerical aperture, polarization sensitivity, attenuation, filter wavelength, depth of field, image stabilization and field of view. For example, imaging optics assembly 260 may include one or more actuators for varying these settings according to the configuration parameters that are provided”);
detect reflected electromagnetic radiation corresponding to the emitted electromagnetic radiation via the receiver assembly (Piron, Para 196; “optical image analysis is employed to obtain an image measure associated with a tissue type that is exposed or otherwise detectable at the present state of the medical procedure. One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”);
determine tissue information according to the reflected electromagnetic radiation (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”); and
modify the sequence in which at least one of the infrared radiation, the visible light, or the structured light is emitted by the emitter assembly according to the tissue information (Piron, Para 196; “The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type), control and processing unit 400 may be employed to obtain configuration parameters for intraoperatively configuring one or more devices based on the context measure.”).

Regarding claim 2, Piron discloses all of the limitations of claim 1 as discussed above.
Piron further discloses wherein the control circuit is configured to control the emitter assembly to sweep the emitted electromagnetic radiation over a range of wavelengths (Piron, Para 198; “It will be understood that the spectral data may be provided as a set of values at wavelengths spanning a spectral range of interest that defines a digitized spectrum, or may be provided as discrete values a small set of wavelengths or wavelength bands, such as red-green-blue intensity data”).

Regarding claim 3, Piron discloses all of the limitations of claim 2 as discussed above.
Piron further discloses wherein the control circuit is configured to modify the sequence in which at least one of the infrared radiation, the visible light, or the structured light is emitted by the emitter assembly according to the tissue information, wherein the tissue information is determined according to one or more wavelengths within the range of wavelengths (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”).

Regarding claim 4, Piron discloses all of the limitations of claim 1 as discussed above.
Piron further discloses wherein the tissue information comprises at least one of a distance to a tissue, a shape of the tissue, or an anatomical type of the tissue and combinations thereof (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type)”).

Regarding claim 5, Piron discloses all of the limitations of claim 1 as discussed above.
Piron further discloses wherein the surgical instrument comprises an end effector (Piron, Para 140; “The example system includes an optical system 250 including […] illuminators 265, illumination focusing optics 270, […] Optical system 250 […]  supported by robotic arm 105.”).

Regarding claim 6, Piron discloses all of the limitations of claim 1 as discussed above.
(Piron, Fig 6A showing the tissue on display) (Piron, Para 145; “the system may be further reconfigured by providing configuration parameters [...] modifying hanging protocols displayed on the navigation screen (e.g. display different sets of images and different views of those images)”).

Regarding claim 8, Piron discloses a surgical visualization system for visualizing a surgical site (Piron, Para 2; “The present disclosure is generally related to image guided medical procedures.”), the surgical visualization system comprising a control circuit configured to:
extract tissue information from reflected electromagnetic radiation corresponding to the emitted electromagnetic radiation (Piron, Para 196; “optical image analysis is employed to obtain an image measure associated with a tissue type that is exposed or otherwise detectable at the present state of the medical procedure. One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”); and
modify the sequence in which at least one of the infrared radiation, the visible light, or the structured light is emitted according to the tissue information (Piron, Para 196; “The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type), control and processing unit 400 may be employed to obtain configuration parameters for intraoperatively configuring one or more devices based on the context measure.”).

Regarding claim 9, Piron discloses all of the limitations of claim 8 as discussed above.
Piron further discloses an emitter assembly (Piron, Para 140; “the devices for which configuration parameters are provided may include an illumination device […] while illuminators 265 and illuminator focusing optics 270 project illumination beams 285 to form illumination region 290 on tissue surface 295”), wherein the control circuit is configured to control the emitter assembly to sweep the emitted electromagnetic radiation over a range of wavelengths (Piron, Para 198; “It will be understood that the spectral data may be provided as a set of values at wavelengths spanning a spectral range of interest that defines a digitized spectrum, or may be provided as discrete values a small set of wavelengths or wavelength bands, such as red-green-blue intensity data”).

Regarding claim 10, Piron discloses all of the limitations of claim 9 as discussed above.
Piron further discloses wherein the control circuit is configured to modify the sequence at which at least one of the infrared radiation, the visible light, or the (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”).

Regarding claim 11, Piron discloses all of the limitations of claim 8 as discussed above.
Piron further discloses wherein the tissue information comprises at least one of a distance to a tissue, a shape of the tissue, or an anatomical type of the tissue and combinations thereof (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type)”).

Regarding claim 12, Piron discloses all of the limitations of claim 8 as discussed above.
Piron further discloses wherein the surgical instrument comprises an end effector (Piron, Para 140; “The example system includes an optical system 250 including […] illuminators 265, illumination focusing optics 270, […] Optical system 250 […]  supported by robotic arm 105.”).

Regarding claim 13, Piron discloses all of the limitations of claim 8 as discussed above.
Piron further discloses wherein the control circuit is configured to visualize a tissue on a display coupled to the control circuit according to the determined tissue information (Piron, Fig 6A showing the tissue on display) (Piron, Para 145; “the system may be further reconfigured by providing configuration parameters [...] modifying hanging protocols displayed on the navigation screen (e.g. display different sets of images and different views of those images)”).

Regarding claim 15, Piron discloses surgical instrument for visualizing a surgical site (Piron, Para 2; “The present disclosure is generally related to image guided medical procedures.”), the surgical instrument comprising:
an emitter assembly configured to emit electromagnetic radiation at the surgical site (Piron, Para 140; “the devices for which configuration parameters are provided may include an illumination device […] while illuminators 265 and illuminator focusing optics 270 project illumination beams 285 to form illumination region 290 on tissue surface 295”), the electromagnetic radiation comprising at least one of infrared radiation, visible light, or structured light (Piron, Para 224; “optical imaging may be employed using one or more spectral regions including ultraviolet, visible, and infrared”);
a receiver assembly configured to receive electromagnetic radiation reflected from the surgical site (Piron, Para 196; “optical image analysis is employed to obtain an image measure associated with a tissue type that is exposed or otherwise detectable at the present state of the medical procedure. One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”);
wherein the reflected electromaqnetic radiation corresponds to the emitted electromaqnetic radiation (Piron, Para 156; “auto adjustment of the illumination system for optimal viewing illumination, optimal tissue differentiation, and optimal modal detection. Optical system 250 can achieve these automatic functions through analysis of the various images acquired by the system, such as the optical camera image or others by control and processing system 400. The images can be analyzed for metrics such as white balance, contrast, and saturation. The metrics can then be processed based on the type of view required, for example when illuminating for tissue differentiation the imaging processing method should employ the constraints of the system (geometric, intensity range, etc.) to obtain the illumination intensity and wavelengths which would provide a suitable (e.g. maximal) contrast metric”); and
a control circuit (Piron, control and processing unit 400) coupled to the emitter assembly and the receiver assembly, the control circuit configured to:
receive a tissue type selection (Piron, Para 196; “The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type), control and processing unit 400 may be employed to obtain configuration parameters for intraoperatively configuring one or more devices based on the context measure.”);
cause the emitter assembly to pulse the electromagnetic radiation in a sequence comprising at least one of the infrared radiation, the visible light, or the structured light (Piron, Para 148; “Control and processing unit 400 may additionally or alternatively be interfaced with imaging optics assembly 260 in order to provide configuration parameters associated with one or more of, but not limited to, zoom (magnification), focal length, working distance, numerical aperture, polarization sensitivity, attenuation, filter wavelength, depth of field, image stabilization and field of view. For example, imaging optics assembly 260 may include one or more actuators for varying these settings according to the configuration parameters that are provided”);
detect reflected electromagnetic radiation corresponding to the emitted electromagnetic radiation via the receiver assembly (Piron, Para 196; “optical image analysis is employed to obtain an image measure associated with a tissue type that is exposed or otherwise detectable at the present state of the medical procedure. One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”);
determine tissue information according to the reflected electromagnetic radiation (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”).

Regarding claim 16, Piron discloses all of the limitations of claim 15 as discussed above.
Piron further discloses wherein the sequence corresponding to the tissue type selection is configured for visualizing the tissue type selection (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type), control and processing unit 400 may be employed to obtain configuration parameters for intraoperatively configuring one or more devices based on the context measure.”).

Regarding claim 17, Piron discloses all of the limitations of claim 15 as discussed above.
Piron further discloses wherein the tissue information comprises at least one of a distance to a tissue, a shape of the tissue, or an anatomical type of the tissue and combinations thereof (Piron, Para 196; “One or more optical images are intraoperatively obtained and processed to determine the presence of one or more tissue types, and one or more context measures are provided that are associated with the detection of the one or more tissue types. The one or more context measures are then used to determine one or more customized configuration parameters”) (Piron, Para 207; “After obtaining a context measure associated with the current state of the medical procedure (in this case, associated with an identified tissue type)”).

Regarding claim 18, Piron discloses all of the limitations of claim 15 as discussed above.
Piron further discloses wherein the surgical instrument comprises an end effector (Piron, Para 140; “The example system includes an optical system 250 including […] illuminators 265, illumination focusing optics 270, […] Optical system 250 […]  supported by robotic arm 105.”).

Regarding claim 19, Piron discloses all of the limitations of claim 15 as discussed above.
(Piron, Fig 6A showing the tissue on display) (Piron, Para 145; “the system may be further reconfigured by providing configuration parameters [...] modifying hanging protocols displayed on the navigation screen (e.g. display different sets of images and different views of those images)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Flewelling et al. (US20060013454, hereafter Flewelling).
Regarding claim 7, Piron discloses all of the limitations of claim 6 as discussed above.

In an analogous tissue visualization field of endeavor Flewelling discloses wherein a control circuit is configured to track movement of tissue structures on a display according to tissue information (Flewelling, Para 205; “one or more components of the instrument 102 may be automatically adjusted during the examination of a patient while spectral data are obtained in order to compensate for a detected shift caused by patient movement. Additionally or alternatively, the real-time tracker 106 provides a correction for patient movement that is used to process the spectral data before calculating disease probabilities. In addition to using image data to track movement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the control circuit is configured to track movement of tissue structures on the display according to the determined tissue information in order to allow for better analysis due to correcting for patient movement as taught by Flewelling (Flewelling, Para 205).

Regarding claim 14, Piron discloses all of the limitations of claim 13 as discussed above.
Piron does not clearly and explicitly disclose wherein the control circuit is configured to track movement of tissue structures on the display according to the determined tissue information.
(Flewelling, Para 205; “one or more components of the instrument 102 may be automatically adjusted during the examination of a patient while spectral data are obtained in order to compensate for a detected shift caused by patient movement. Additionally or alternatively, the real-time tracker 106 provides a correction for patient movement that is used to process the spectral data before calculating disease probabilities. In addition to using image data to track movement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the control circuit is configured to track movement of tissue structures on the display according to the determined tissue information in order to allow for better analysis due to correcting for patient movement as taught by Flewelling (Flewelling, Para 205).

Regarding claim 20, Piron discloses all of the limitations of claim 19 as discussed above.
Piron does not clearly and explicitly disclose wherein the control circuit is configured to track movement of tissue structures on the display according to the determined tissue information.
In an analogous tissue visualization field of endeavor Flewelling discloses wherein a control circuit is configured to track movement of tissue structures on a display according to tissue information (Flewelling, Para 205; “one or more components of the instrument 102 may be automatically adjusted during the examination of a patient while spectral data are obtained in order to compensate for a detected shift caused by patient movement. Additionally or alternatively, the real-time tracker 106 provides a correction for patient movement that is used to process the spectral data before calculating disease probabilities. In addition to using image data to track movement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the control circuit is configured to track movement of tissue structures on the display according to the determined tissue information in order to allow for better analysis due to correcting for patient movement as taught by Flewelling (Flewelling, Para 205).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793          


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793